Citation Nr: 1213761	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  06-22 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a low back disability. 

2.  Entitlement to an evaluation in excess of 10 percent for radiculopathy in the left lower extremity. 

3.  Entitlement to a total disability rating due to individual unemployability (TDIU), to include extraschedular considerations.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran, his wife, and his daughter

ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1955 to May 1963. 

These matters come before the Board of Veterans' Appeals (Board) through a complicated appeal process originating from the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  

Initially, the Board observes that the Veteran appealed the RO's January 2006 initial assignment of a 10 percent evaluation following the award of service connection for radiculopathy in the left lower extremity and he appealed the denial of his claims for increased evaluation for low back disability and for TDIU.  In a February 2009 determination, it appears that the Board denied the Veteran's claims for higher evaluations for the low back disorder and the radiculopathy, but remanded the matter of TDIU to the Agency of Original Jurisdiction (AOJ) for additional development, to include extraschedular consideration under 38 C.F.R. § 4.16(b).   

Prior to the return of the TDIU claim to the Board, the increased rating claims for low back disability and radiculopathy in the left lower extremity were again addressed in an April 2010 supplemental statement of the case (SSOC), although the RO had not otherwise adjudicated those two issues subsequent to the February 2009 Board denial.  Thereafter, the Veteran, through his representative, submitted a June 2010 written statement disagreeing with the denial of his increased rating claims as set forth in the supplemental statement of the case.  

In July 2010, the Board determined that the April 2010 SSOC fulfilled the purposed of a new rating decision and the June 2010 statement from the Veteran's representative was considered a timely notice of disagreement with the RO's most recent denial.  The Board remanded the increased rating issues for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  With respect to the Veteran's claim for a TDIU, the Board found that the claim was inextricably intertwined with the Veteran's pending claims for increased ratings and it was remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Since then, the RO provided the Veteran with an October 2010 statement of the case (SOC) on the matters of the increased rating claims and a November 2010 correspondence was accepted in lieu of a substantive appeal on those claims.  Those claims are now properly before the Board on appeal. 

In February 2012, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A copy of the hearing transcript has been associated with the claims folder.  

As a final preliminary matter, the Board notes that during the February 2012 hearing, the Veteran's representative, on the Veteran's behalf, articulated a claim for special monthly compensation based on the need for aid and attendance or housebound status.  See February 2012 Board hearing transcript, pages 5 and 10.  This claim has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks increased evaluation for disabilities due to his low back disorder and radiculopathy in his left lower extremity, and he seeks entitlement to TDIU.  Based on a review of the record the Board finds that additional development is needed prior to adjudication of these matters. 

VA law and regulations provide that it shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

The record contains additional lay and medical evidence added to the claims file since the Veteran was last afforded a VA compensation examination to evaluate his disabilities in September 2010.  In February 2012, the Veteran provided lay testimony indicating that his disabilities due to low back problems and associated radiculopathy in the left lower extremity have worsened since the last examination.  In particular, the Veteran described increased pain, increased functional impairment including difficulty in standing up from a seated position, and an inability to walk long distances, to turn or bend his spine, or to lift heavy loads.  Also, the Veteran testified that he now requires the use of a wheelchair and motorized scooter because the pain associated with his disabilities precludes him from walking distances further than 80 yards with a walker or cane.  The use of these assistive devices was not recorded in the previous VA examination report and further suggests a worsening of his overall disability.   

Given the additional medical and lay evidence that shows worsening of his disabilities, a new VA examination is warranted.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2011).
In addition, the Board observes that findings contained in the September 2010 VA orthopedic and neurologic examination report show neurologic impairment (decreased motor and reflex functions) in the Veteran's right lower extremity that is similar to the neurologic involvement associated with his already service-connected left lower extremity.  During the VA examination, the RO/AMC should instruct the VA examiner to determine whether the Veteran has any neurologic involvement in his right lower extremity that is secondary to his low back disability.  

Prior to any examination, the RO/AMC should obtain any outstanding records of pertinent VA and private treatment, and associate them with the claims folder.  In particular, the Board notes that the record does not contain any pertinent treatment records dated later than November 2011.

Lastly, the Board finds that the Veteran's claim for TDIU is impacted by the increased evaluation claims and, therefore, is inextricably intertwined with the claims for increased evaluations for low back disability and radiculopathy in the left lower extremity disability.  The TDIU claim cannot be reviewed while the pending claims for increased ratings remain unresolved.  As these issues are "inextricably intertwined," the TDIU claim needs to be remanded pending adjudication of the Veteran's increased evaluation claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (all issues "inextricably intertwined" with an issue certified for appeal must be identified and fully developed prior to appellate review).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain and associate with the claims folder any outstanding records of pertinent VA treatment since November 2011 that are not yet on file

2.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records of pertinent medical treatment that are not yet on file.

3.  If any identified record cannot be obtained, documentation to that effect should be added to the claims file.  The Veteran should also be provided an opportunity to submit such reports.

4.  After completion of the above, the Veteran should be scheduled for VA orthopedic and neurologic examinations to determine the nature and severity of his service-connected low back disability and the associated radiculopathy in the left lower extremity disability.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  All indicated tests and studies, to include range of motion studies (both passive and active) and x-ray, should be undertaken.

After a review of the claims file, it is requested that the examiner address the severity of the Veteran's lumbar spine disability by recording the range of motion in the Veteran's back observed on clinical evaluation and assess whether the back exhibits any disability to include limitation of motion, pain, or instability, including on repetitive use.  Additionally, the examiner should be requested to determine whether the lumbar spine exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination. 

The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  The examiner should also identify whether or not the Veteran reported any incapacitating episodes associated with his back pain, and if so, the frequency and duration of such episodes.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner should also determine the severity of neurologic impairment resulting from radiculopathy in the left lower extremity.  The examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe. In terms of any sciatic nerve impairment, the examiner should also state whether the foot dangles and drops, whether there is active movement possible of the muscles below the knee, and whether flexion of the knee is weakened or lost.  

The examiner should also consider if there is any neurologic impairment of the right lower extremity that is associated with the low back disability.  If there is neurologic impairment of that lower extremity that is not related to the service connected back disabilities, the examiner should so report.  The rationale for all opinions expressed should also be provided.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  The examiner should provide reasons and bases based on medical judgment and facts for this opinion. 

5.  Thereafter, the RO/AMC should review the claims folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then readjudicate the increased rating claims on appeal and the claim for TDIU, to include extraschedular considerations under 38 C.F.R. § 4.16(b).  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

[Continued on following page.]

These claims must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

